Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a DIV of US patent application 14/553,701, filed on 11/25/2014, which was a non-provisional Application of Provisional Application 61/909,012, filed on 11/26/2013.
Claims 1-20 and 21-22 are currently pending in the instant application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 08/07/2020), Applicants filed a response and an amendment on 12/29/2020, amending claims 10, 14, and 16, and adding new claims 21-22 is acknowledged. 
Claims 1-9 and 19-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 10-18 and 21-22 are present for examination.

Applicants' arguments filed on 12/29/2020, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.


Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):



The previous rejection of Claims 10-18 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous rejection of Claims 13-14 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

New-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-18 and 21-22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 19 is indefinite in the recitation “reduce or abolish” in the context of mannose binding, wherein the phrase “reduce or abolish” is a relative term, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim should define and clearly state as to what the 


New-Claim Rejections - 35 USC § 112(a) (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 10-18 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
Claims 10 and 16 recites “CDM domain” in the context of DtManA polypeptide, which appears to be new matter.
There is no indication in the specification of the recitation “CDM domain” in the context of DtManA polypeptide, as recited in the claims 10 and 16, within the scope of the invention as conceived by Applicants at the time the application was filed.  Accordingly, Applicants are required to cancel the new matter in response to this Office Action.  


Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 10-18 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Hu et al. (Mannase gene and its applications, CN103333839 A, publication 10/02/2013, see English translation, see IDS) in view of Brannon et al. (Biotechnological breakthrough improves performance of moderate to high –temperature fracturing applications SPE 28513, 1994, see IDS (see, whole document) and Kensch et al. 


New-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 10-18 and 21-22 are rejected under 35 U.S.C. 103(a) before the effective filing 
The Broadest Reasonable Interpretation (BRI) of claim 10, which is drawn to a mixture of at least two hyperthermophilic Dictyoglomus beta-mannanase (DtManA) enzymes, and a dry powder comprising the mixture comprising a full-length DtManA enzyme having at least 94% amino acid sequence identity with a native DtManA of SEQ ID NO: 1 or SEQ ID NO: 2, and a truncated or mutated DtManA that is derived from the full-length DtManA having at least 94% amino acid sequence identity with a native DtManA of SEQ ID NO: 1 or SEQ ID NO: 2 but lacks a native DtManA Carbohydrate Binding Module (CBM) domain, wherein the truncated or mutated DtManA that lacks a native DtManA CBM domain is mutated to reduce or abolish mannan binding by amino acid substitution at one or key residues for mannan binding and has a higher catalytic activity level at pH 6.2 and 70°C and a lower stability at high pH/high temperature conditions as compared to the full-length DtManA. 
Regarding claim 10-18 and 21-22, Hu et al. teach a recombinant E. coli microorganism expressing a heterologous plasmid comprising a beta-mannanase (mannase or mannosidase) derived from an extreme thermophile Dictyoglomus thermophilum, which is 99.9% identical to SEQ ID NO: 1 (A); 95.9% identical to SEQ ID NO: 2 (B); and 94.7% identical to SEQ ID NO: 42 efficient catalytic effect of temperature on enzyme activity is 60oC-90oC (140oF-194oF), and pH is 4-10, lower stability of the beta-mannanase enzyme at this temperature and pH is the inherent property of the beta-mannanase enzyme of the Hu et al. (see, abstract, introduction, materials & methods, results and discussion sections, Fig. 2-6, Table 1-2). 
(A); RESULT 3
BBB53137
ID   BBB53137 standard; protein; 469 AA.
XX
DT   27-MAR-2014  (first entry)
XX
DE   Dictyoglomus thermophilum mannanase, SEQ ID:2.
XX
KW   Beta-mannosidase; MANBA protein; Mannanase; enzyme breaker;
KW   enzyme production; microorganism.
XX
OS   Dictyoglomus thermophilum; CGMCC 7283.
XX
CC PN   CN103333839-A.
XX
CC PD   02-OCT-2013.
XX
CC PF   05-JUL-2013; 2013CN-10283115.
XX
PR   05-JUL-2013; 2013CN-10283115.
XX

XX
CC PI   Hu K,  Li C,  Pan J,  Xu J;
XX
DR   WPI; 2013-W86872/19.
DR   N-PSDB; BBB53136.
XX
CC PT   New Dictyoglomus thermophilum useful for producing mannanase used as 
CC PT   enzyme breaker in oil well.
XX
CC PS   Claim 2; SEQ ID NO 2; 26pp; Chinese.
XX
CC   The present invention relates to an isolated Dictyoglomus thermophilum 
CC   (CGMCC 7283). The invention further discloses: (1) a mannanase enzyme 
CC   obtained from Dictyoglomus thermophilum; (2) a gene encoding the 
CC   mannanase; (3) a recombinant expression vector comprising the gene; (4) a
CC   transformant comprising the vector; and (5) method for producing the 
CC   mannanase. The isolated Dictyoglomus thermophilum of the invention is 
CC   useful for producing mannanase enzyme which is used as an enzyme breaker 
CC   in oil well. The mannanase leaves less residue after breaking process, is
CC   environmentally-friendly, and is suitable for oil wells with high 
CC   temperature as it has high stability. The present sequence represents a 
CC   Dictyoglomus thermophilum mannanase (also known as beta-mannosidase) 
CC   which is used as an enzyme breaker in oil well.
XX
SQ   Sequence 469 AA;

  Query Match             99.9%;  Score 2502;  DB 20;  Length 469;
  Best Local Similarity   99.8%;  
  Matches  453;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SINFSSDEITIEAENGVLNGTYVARQFPGYQGTGYVDGFDKDGDSCSVTFEVKESGMYEL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         16 SINFSSDEITIEAENGVLNGTYVARQFPGYQGTGYVDGFDKDGDSCSVTFEVKESGMYEL 75

Qy         61 IIGYAAPYGYKENSLYVNGEFQTNVKFPQSQKFTTVYAGLIPLKNGKNTISIVKSWGWFL 120
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         76 MIGYAAPYGYKENSLYVNGEFQTNVKFPQSQKFTTVYAGLIPLKNGKNTISIVKSWGWFL 135

Qy        121 LDYFKIKKAEIPTMNPTNKLVTPNPSKEAQKLMDYLVSIYGKYTLSGQMGYKDAFWIWNI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        136 LDYFKIKKAEIPTMNPTNKLVTPNPSKEAQKLMDYLVSIYGKYTLSGQMGYKDAFWIWNI 195

Qy        181 TDKFPAICGFDMMDYSPSRVERGASSRDVEDAIDWWNMGGIVQFQWHWNAPKGLYDTPGK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        196 TDKFPAICGFDMMDYSPSRVERGASSRDVEDAIDWWNMGGIVQFQWHWNAPKGLYDTPGK 255

Qy        241 EWWRGFYTNATSFDIEYAFNHPESEDYKLIIRDIDAIA VQLKRLQEAKVPILWRPLHEAE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        256 EWWRGFYTNATSFDIEYAFNHPESEDYKLIIRDIDAIA VQLKRLQEAKVPILWRPLHEAE 315

Qy        301 GRWFWWGAKGPEACKKLWRLLFDRLVNYHKINNLIWVWTTTDSPDALKWYPGDEYVDIVG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        316 GRWFWWGAKGPEACKKLWRLLFDRLVNYHKINNLIWVWTTTDSPDALKWYPGDEYVDIVG 375

Qy        361 ADIYLKDKDYSPSTGMFYNIVKLFGGKKLVALTENGIIPDPDLMKEQKAYWVWFMTWSGF 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        376 ADIYLKDKDYSPSTGMFYNIVKLFGGKKLVALTENGIIPDPDLMKEQKAYWVWFMTWSGF 435

Qy        421 ENDPNKNEISHIKKVFNHPFVITKDELPNLKVEE 454
              ||||||||||||||||||||||||||||||||||
Db        436 ENDPNKNEISHIKKVFNHPFVITKDELPNLKVEE 469


(B): RESULT 6
BBB53137
ID   BBB53137 standard; protein; 469 AA.
XX
AC   BBB53137;
XX
DT   27-MAR-2014  (first entry)

DE   Dictyoglomus thermophilum mannanase, SEQ ID:2.
XX
KW   Beta-mannosidase; MANBA protein; Mannanase; enzyme breaker;
KW   enzyme production; microorganism.
XX
OS   Dictyoglomus thermophilum; CGMCC 7283.
XX
CC PN   CN103333839-A.
XX
CC PD   02-OCT-2013.
XX
CC PF   05-JUL-2013; 2013CN-10283115.
XX
PR   05-JUL-2013; 2013CN-10283115.
XX
CC PA   (UYEC ) UNIV EAST CHINA SCI & TECHNOLOGY.
XX
CC PI   Hu K,  Li C,  Pan J,  Xu J;
XX
DR   WPI; 2013-W86872/19.
DR   N-PSDB; BBB53136.
XX
CC PT   New Dictyoglomus thermophilum useful for producing mannanase used as 
CC PT   enzyme breaker in oil well.
XX
CC PS   Claim 2; SEQ ID NO 2; 26pp; Chinese.
XX
CC   The present invention relates to an isolated Dictyoglomus thermophilum 
CC   (CGMCC 7283). The invention further discloses: (1) a mannanase enzyme 
CC   obtained from Dictyoglomus thermophilum; (2) a gene encoding the 
CC   mannanase; (3) a recombinant expression vector comprising the gene; (4) a
CC   transformant comprising the vector; and (5) method for producing the 
CC   mannanase. The isolated Dictyoglomus thermophilum of the invention is 
CC   useful for producing mannanase enzyme which is used as an enzyme breaker 
CC   in oil well. The mannanase leaves less residue after breaking process, is
CC   environmentally-friendly, and is suitable for oil wells with high 
CC   temperature as it has high stability. The present sequence represents a 
CC   Dictyoglomus thermophilum mannanase (also known as beta-mannosidase) 
CC   which is used as an enzyme breaker in oil well.
XX
SQ   Sequence 469 AA;

  Query Match             95.9%;  Score 2403;  DB 20;  Length 469;
  Best Local Similarity   94.1%;  
  Matches  427;  Conservative   16;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          1 SLNFSTDEIVVEAENGVLNGTYVAKNLPGYQGTGYVDGFDRDGDSCTITFEVKEAGMYEL 60
              |:|||:||| :|||||||||||||:  |||||||||||||:|||||::||||||:|||||
Db         16 SINFSSDEITIEAENGVLNGTYVARQFPGYQGTGYVDGFDKDGDSCSVTFEVKESGMYEL 75

Qy         61 IIGYAAPYGYKENSLYVNGVFQTNVKFPPSQSFTTVYGGLIPLKSGKNTISIVKSWGWFL 120
              :|||||||||||||||||| |||||||| || ||||| ||||||:|||||||||||||||
Db         76 MIGYAAPYGYKENSLYVNGEFQTNVKFPQSQKFTTVYAGLIPLKNGKNTISIVKSWGWFL 135

Qy        121 LDYFKIKKAELPTMNPTNKLVTPNPSKEAQKLMDYLVSIYGKYTLSGQMGYKDAFWIWNI 180
              ||||||||||:|||||||||||||||||||||||||||||||||||||||||||||||||
Db        136 LDYFKIKKAEIPTMNPTNKLVTPNPSKEAQKLMDYLVSIYGKYTLSGQMGYKDAFWIWNI 195

Qy        181 TDKFPAICGFDMIDYSPSRVERGASSRDVEDAIDWWNMGGIVQFQWHWNAPKGLYDTPGK 240
              ||||||||||||:|||||||||||||||||||||||||||||||||||||||||||||||
Db        196 TDKFPAICGFDMMDYSPSRVERGASSRDVEDAIDWWNMGGIVQFQWHWNAPKGLYDTPGK 255

Qy        241 EWWRGFYTNATSFDIEYALNHPESEDYKLIIRDIDAIA VQLKRLQEARVPILWRPLHEAE 300
              |||||||||||||||||| ||||||||||||||||||||||||||||:||||||||||||
Db        256 EWWRGFYTNATSFDIEYAFNHPESEDYKLIIRDIDAIA VQLKRLQEAKVPILWRPLHEAE 315

Qy        301 GRWFWWGAKGPEPCKKLWRLLFDRLVNYHKINNLIWVWTTTDSPDALKWYPGDEYVDIVG 360
              |||||||||||| |||||||||||||||||||||||||||||||||||||||||||||||
Db        316 GRWFWWGAKGPEACKKLWRLLFDRLVNYHKINNLIWVWTTTDSPDALKWYPGDEYVDIVG 375


              ||:|| ||:|||||||||||||:|||||||||||||||||||||||||||| ||||||||
Db        376 ADIYLKDKDYSPSTGMFYNIVKLFGGKKLVALTENGIIPDPDLMKEQKAYWVWFMTWSGF 435

Qy        421 ENDPNKNEISHIKKVFNHPFVITKDELPNLKVEE 454
              ||||||||||||||||||||||||||||||||||
Db        436 ENDPNKNEISHIKKVFNHPFVITKDELPNLKVEE 469


(C): RESULT 9
BBB53139
ID   BBB53139 standard; protein; 469 AA.
XX
AC   BBB53139;
XX
DT   27-MAR-2014  (first entry)
XX
DE   Dictyoglomus thermophilum mutant mannanase, SEQ ID:4.
XX
KW   Beta-mannosidase; MANBA protein; Mannanase; enzyme breaker;
KW   enzyme production; microorganism; mutein.
XX
OS   Dictyoglomus thermophilum; CGMCC 7283.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 76
FT                   /note= "Wild-type Met substituted Ile"
FT   Misc-difference 228
FT                   /note= "Wild-type Ile substituted Gly"
FT   Misc-difference 315
FT                   /note= "Wild-type Glu substituted Gly"
FT   Misc-difference 318
FT                   /note= "Wild-type Trp substituted cys"
FT   Misc-difference 410
FT                   /note= "Wild-type Asn substituted Lys"
XX
CC PN   CN103333839-A.
XX
CC PD   02-OCT-2013.
XX
CC PF   05-JUL-2013; 2013CN-10283115.
XX
PR   05-JUL-2013; 2013CN-10283115.
XX
CC PA   (UYEC ) UNIV EAST CHINA SCI & TECHNOLOGY.
XX
CC PI   Hu K,  Li C,  Pan J,  Xu J;
XX
DR   WPI; 2013-W86872/19.
DR   N-PSDB; BBB53138.
XX
CC PT   New Dictyoglomus thermophilum useful for producing mannanase used as 
CC PT   enzyme breaker in oil well.
XX
CC PS   Claim 2; SEQ ID NO 4; 26pp; Chinese.
XX
CC   The present invention relates to an isolated Dictyoglomus thermophilum 
CC   (CGMCC 7283). The invention further discloses: (1) a mannanase enzyme 
CC   obtained from Dictyoglomus thermophilum; (2) a gene encoding the 
CC   mannanase; (3) a recombinant expression vector comprising the gene; (4) a
CC   transformant comprising the vector; and (5) method for producing the 
CC   mannanase. The isolated Dictyoglomus thermophilum of the invention is 
CC   useful for producing mannanase enzyme which is used as an enzyme breaker 
CC   in oil well. The mannanase leaves less residue after breaking process, is
CC   environmentally-friendly, and is suitable for oil wells with high 
CC   temperature as it has high stability. The present sequence represents a 
CC   Dictyoglomus thermophilum mutant mannanase (also known as beta-
CC   mannosidase) which is used as an enzyme breaker in oil well.
XX
SQ   Sequence 469 AA;

  Query Match             94.7%;  Score 694;  DB 20;  Length 469;
  Best Local Similarity   97.1%;  
  Matches  132;  Conservative    2;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          5 EITIEAENGVLNGTYVAKQFPGYQGTGYVDGFDKDGDSCSVTFEVKESGMYELIIGYAAP 64
              |||||||||||||||||:||||||||||||||||||||||||||||||||||||||||||
Db         23 EITIEAENGVLNGTYVARQFPGYQGTGYVDGFDKDGDSCSVTFEVKESGMYELIIGYAAP 82

Qy         65 YGYRENSLYVNGEFQTNVKFPQSQKFTTVYAGLIPLKNGKNTISIVKSLGLFLLDYFKIK 124
              |||:|||||||||||||||||||||||||||||||||||||||||||| | |||||||||
Db         83 YGYKENSLYVNGEFQTNVKFPQSQKFTTVYAGLIPLKNGKNTISIVKSWGWFLLDYFKIK 142

Qy        125 KAEIPTMNPTNKLVTP 140
              ||||||||||||||||
Db        143 KAEIPTMNPTNKLVTP 158
Regarding Claim 11, Hu et al. also teach a truncated native Dictyoglomus thermophilum DtManA glycosyl hydrolase catalytic domain, which is 100% identical to SEQ ID NO: 3 of the instant application (D), meets the claim limitation of claim 11 (see, sequence alignment below).
(D):  (A)RESULT 15
BBB53137
ID   BBB53137 standard; protein; 469 AA.
XX
AC   BBB53137;
XX
DT   27-MAR-2014  (first entry)
XX
DE   Dictyoglomus thermophilum mannanase, SEQ ID:2.
XX
KW   Beta-mannosidase; MANBA protein; Mannanase; enzyme breaker;
KW   enzyme production; microorganism.
XX
OS   Dictyoglomus thermophilum; CGMCC 7283.
XX
CC PN   CN103333839-A.
XX
CC PD   02-OCT-2013.
XX
CC PF   05-JUL-2013; 2013CN-10283115.
XX
PR   05-JUL-2013; 2013CN-10283115.
XX
CC PA   (UYEC ) UNIV EAST CHINA SCI & TECHNOLOGY.
XX
CC PI   Hu K,  Li C,  Pan J,  Xu J;
XX
DR   WPI; 2013-W86872/19.
DR   N-PSDB; BBB53136.
XX
CC PT   New Dictyoglomus thermophilum useful for producing mannanase used as 
CC PT   enzyme breaker in oil well.
XX
CC PS   Claim 2; SEQ ID NO 2; 26pp; Chinese.
XX
CC   The present invention relates to an isolated Dictyoglomus thermophilum 
CC   (CGMCC 7283). The invention further discloses: (1) a mannanase enzyme 
CC   obtained from Dictyoglomus thermophilum; (2) a gene encoding the 
CC   mannanase; (3) a recombinant expression vector comprising the gene; (4) a
CC   transformant comprising the vector; and (5) method for producing the 
CC   mannanase. The isolated Dictyoglomus thermophilum of the invention is 
CC   useful for producing mannanase enzyme which is used as an enzyme breaker 
CC   in oil well. The mannanase leaves less residue after breaking process, is

CC   temperature as it has high stability. The present sequence represents a 
CC   Dictyoglomus thermophilum mannanase (also known as beta-mannosidase) 
CC   which is used as an enzyme breaker in oil well.
XX
SQ   Sequence 469 AA;

  Query Match             100.0%;  Score 1770;  DB 20;  Length 469;
  Best Local Similarity   100.0%;  
  Matches  316;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KLVTPNPSKEAQKLMDYLVSIYGKYTLSGQMGYKDAFWIWNITDKFPAICGFDMMDYSPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        154 KLVTPNPSKEAQKLMDYLVSIYGKYTLSGQMGYKDAFWIWNITDKFPAICGFDMMDYSPS 213

Qy         61 RVERGASSRDVEDAIDWWNMGGIVQFQWHWNAPKGLYDTPGKEWWRGFYTNATSFDIEYA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        214 RVERGASSRDVEDAIDWWNMGGIVQFQWHWNAPKGLYDTPGKEWWRGFYTNATSFDIEYA 273

Qy        121 FNHPESEDYKLIIRDIDAIA VQLKRLQEAKVPILWRPLHEAEGRWFWWGAKGPEACKKLW 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        274 FNHPESEDYKLIIRDIDAIA VQLKRLQEAKVPILWRPLHEAEGRWFWWGAKGPEACKKLW 333

Qy        181 RLLFDRLVNYHKINNLIWVWTTTDSPDALKWYPGDEYVDIVGADIYLKDKDYSPSTGMFY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        334 RLLFDRLVNYHKINNLIWVWTTTDSPDALKWYPGDEYVDIVGADIYLKDKDYSPSTGMFY 393

Qy        241 NIVKLFGGKKLVALTENGIIPDPDLMKEQKAYWVWFMTWSGFENDPNKNEISHIKKVFNH 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        394 NIVKLFGGKKLVALTENGIIPDPDLMKEQKAYWVWFMTWSGFENDPNKNEISHIKKVFNH 453

Qy        301 PFVITKDELPNLKVEE 316
              ||||||||||||||||
Db        454 PFVITKDELPNLKVEE 469

 Regarding Claims 10, 12, 18 and 21-22, Hu et al. do not teach mixture of full length DtManA and mutated or truncated DtManA, but indeed teach production of full length DtManA and mutated or truncated DtManA enzymes separately in recombinant E. coli (for claims 10, 12 and 18), but do also not teach mutations at positions or residues R68K, L113W and L115W of CBM domain, which reduce or abolish mannan binding (for claims 21-22). 
However, Brannon et al. teach use of endo-1,4-beta-mannosidase (beta-mannanase) and glyosidic hydrolase for hydrolyzing mannose backbone in a polysaccharide galactomannan and using mixture of enzyme is also suggested (see, Pg. 519, Col 2, para 3, and Pg. 520, Col 2, para 2-3). Therefore, before the effective filing date, it would have been obvious to one of a skilled artisan to use mixture of full length DtManA and mutated or truncated DtManA for hydrolyzing or breaking Guar gum comprising polymannan or galactomannan, is obvious in view of Brannon et 
Hu et al. and Brannon et al. also do not teach that the mixture comprises 60-90% of the full length DtManA and 10-40% of the mutated or truncated DtManA (for claims 12 and 18). However, It is well established that merely selecting proportions and ranges and modifying the process conditions such as temperature, reaction time and concentration is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971).
Hu et al. and Brannon et al. also do not teach using powder (for claims 16-18 and 23) of mixture of full length DtManA and mutated or truncated DtManA proteins  derived from an extreme thermophile Dictyoglomus thermophilum, but indeed teach production of full length DtManA and mutated or truncated DtManA enzymes separately in recombinant E. coli. However, drying (freeze dried) to make a powder form of mixture full length DtManA and mutated or truncated DtManA proteins in solution, is obvious and well known in the prior art. 
However, Kensch et al. teach β-mannanase wild type and variant (mutant) thereof and mixture of wild type and variant (mutant) of β-mannanase, having enhanced thermostability, proteolytic stability, specific activity and/or stability at low pH, and a composition comprising said mannanase mutein; a method for its preparation, and its use for food and feed processing as powder form as dry, lyophilized powder, or liquid form, for coffee extraction and the processing of coffee waste, as a supplement to food and feed as powder form as dry, for enzyme aided bleaching of paper pulps, as bleaching and/or desizing agent in textile industry, for oil and gas well stimulation by hydraulic fracturing, as detergent, for removal of biofilms and in delivery Therefore, before the effective filing date, it would have been obvious to one of a skilled artisan to use mixture of full length DtManA and mutated or truncated DtManA for hydrolyzing or breaking Guar gum comprising polymannan or galactomannan, is obvious in view of Brannon et al. and modify Hu et al. to produce a mixture of full length DtManA and mutated or truncated DtManA is also obvious for breaking guar gum. 
Hu et al. Brannon et al. and Kensch et al. also do not teach that the mixture comprises 60-90% of the full length DtManA and 10-40% (for claims 12 and 18) of the mutated or truncated DtManA, i.e. full length (wild type) amount (concentration is 2X than mutant). 
However, Kensch et al. indeed teach use of the mixture comprises the full length beta-mannanase and mutants in a ratio of 2:1 (see, para 156), i.e. wild type amount is 2X than mutants. It is also well established that merely selecting proportions and ranges and modifying the process conditions such as temperature, reaction time and concentration is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971).
Hu et al. Brannon et al. and Kensch et al. do not teach mutations at positions or residues R68K, L113W and L115W (for claims 21-22) in the CBM domain corresponds to SEQ ID NO: 42 of the instant application, which reduce or abolish mannan binding (for claims 21-22). 


(E) RESULT
BAF28487
ID   BAF28487 standard; protein; 444 AA.
XX
AC   BAF28487;
XX
DT   20-DEC-2012  (first entry)
XX
DE   Dictyoglomus turgidum DSM 6724 mannanase protein, SEQ ID 25.
XX
KW   Beta-mannosidase; Mannanase; beer; beverage; brewing; enzyme production;
KW   feed-additive; feedstuff; fermentation; food; food-additive; hydrolysis;
KW   malt; polysaccharide; recombinant protein; surfactant; textile.
XX
OS   Dictyoglomus turgidum DSM 6724.
XX
CC PN   WO2012149317-A1.
XX
CC PD   01-NOV-2012.
XX
CC PF   27-APR-2012; 2012WO-US035454.
XX
PR   29-APR-2011; 2011WO-CN073525.
XX
CC PA   (DASC ) DANISCO US INC.
XX
CC PI   Jones BE,  Kolkman M,  Qian Z,  Laursen BS,  Kragh KM,  Pricelius S;
CC PI   Yu Z,  Babe LM,  Estabrook M;
XX
DR   WPI; 2012-P05697/76.
DR   REFSEQ; YP_002352217.
XX
CC PT   New recombinant polypeptide comprising catalytic domain containing 
CC PT   specific amino acid sequence of an endo-beta-mannanase, useful for 
CC PT   hydrolyzing a substrate e.g. guar gum, and in detergent composition e.g. 
CC PT   laundry detergent.
XX
CC PS   Example 7; SEQ ID NO 25; 101pp; English.
XX
CC   The present invention relates to a novel recombinant polypeptide 
CC   comprising a catalytic domain of an endo-beta-mannanase sequence of SEQ 
CC   ID NO:10 (see BAF28472). The invention further provides: (1) a detergent 
CC   composition comprising the recombinant polypeptide, where the detergent 
CC   composition is selected from laundry detergent, fabric softening 
CC   detergent, dishwashing detergent, and a hard-surface cleaning detergent, 
CC   for cleaning textile; (2) a method for hydrolyzing a mannan substrate 

CC   the detergent composition to produce a clean surface, where the substrate
CC   is selected from chocolate ice cream, guar gum, and/or locust bean gum; 
CC   (3) a method for textile cleaning by contacting a soiled textile with the
CC   detergent composition; (4) an isolated nucleic acid encoding the 
CC   recombinant polypeptide; (5) an expression vector comprising the isolated
CC   nucleic acid in operable combination to a regulatory sequence; (6) a host
CC   cell comprising the expression vector; (7) a method for producing the 
CC   endo-P-mannanase by culturing the host cell in a culture medium, under 
CC   suitable conditions; (8) a method for hydrolyzing a polysaccharide; (9) a
CC   food or a feed composition and/or a food additive comprising the 
CC   recombinant polypeptide; (10) a method for preparing the food or the feed
CC   composition and/or the food or a feed additive; (11) a method of 
CC   providing a fermented beverage by contacting a mash and/or a wort with 
CC   the recombinant polypeptide; and (12) a fermented beverage (e.g., beer) 
CC   produced by the method. The recombinant polypeptide of the invention is 
CC   useful for the preparation of a food or a feed stuff and/or a pet food. 
CC   The food or the feed composition is the fermented beverage such as beer 
CC   (e.g., malted beer, beer brewed under the Reinheitsgebot, ale, IPA, 
CC   lager, bitter, Happoshu (second beer), third beer, dry beer, near beer, 
CC   light beer, low alcohol beer, low calorie beer, porter, bock beer, stout,
CC   malt liquor, non-alcoholic beer, non-alcoholic malt liquor, cereal and 
CC   malt beverages such as fruit flavored malt beverages, e.g., citrus 
CC   flavored, such as lemon-, orange-, lime-, or berry-flavored malt 
CC   beverages, liquor flavored malt beverages, e.g., vodka-, rum-, or tequila
CC   -flavored malt liquor, or coffee flavored malt beverages, such as 
CC   caffeine-flavored malt liquor). The present sequence represents a 
CC   Dictyoglomus turgidum DSM 6724 mannanase protein, which is used in an 
CC   exemplification for identification of the homology of other microbial 
CC   mannanases by aligning with a mature Bacillus agaradhaerens endo-beta-
CC   mannanase1 (Glycosyl hydrolase (Bag Msn1)) protein.
XX
SQ   Sequence 444 AA;

  Query Match             86.2%;  Score 632;  DB 19;  Length 444;
  Best Local Similarity   88.0%;  
  Matches  117;  Conservative    8;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          8 IEAENGVLNGTYVAKQFPGYQGTGYVDGFDKDGDSCSVTFEVKESGMYELIIGYAAPYGY 67
              :||||||||||||||  |||||||||||||:|||||::||||||:|||||||||||||||
Db          1 VEAENGVLNGTYVAKNLPGYQGTGYVDGFDRDGDSCTITFEVKEAGMYELIIGYAAPYGY 60

Qy         68 RENSLYVNGEFQTNVKFPQSQKFTTVYAGLIPLKNGKNTISIVKSLGLFLLDYFKIKKAE 127
              :|||||||| |||||||| || ||||| ||||||:|||||||||| | ||||||||||||
Db         61 KENSLYVNGVFQTNVKFPPSQSFTTVYGGLIPLKSGKNTISIVKSWGWFLLDYFKIKKAE 120

Qy        128 IPTMNPTNKLVTP 140
              :||||||||||||
Db        121 LPTMNPTNKLVTP 133


	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hu et al. Brannon et al. Kensch et al. and Jones et al. to use mixture of wild type beta-mannanase and mutant beta-mannanase as taught by Brannon et al. and Kensch et al. and using powder form of wild type beta-mannanase and mutant beta-mannanase as taught by Kensch et al. and using the concentration of wild type and mutant beta-mannanase in a ratio of 2:1 as taught by Kensch et al. and using mutant CBM or  
	One of ordinary skilled in the would have been motivated to use full length DtManA and mutated or truncated DtManA including mutated CBM or CBD domain for hydrolyzing or breaking Guar gum comprising polymannan or galactomannan, which is commercially, industrially and financially beneficial.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because Hu et al. could successfully produce beta-mannanase enzyme and mutant thereof in E. coli host cell.
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Conclusion
Status of the claims:
Claims 10-18 and 21-22 are rejected.
Applicant's amendment (see, claims 10 and 16, and new claims 21 and 22) necessitated the new ground(s) of rejection presented in this Office action.  
Applicants must respond to the objections/rejections in each of the numbered sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal H Chowdhury whose telephone number is (571)272-8137.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-273-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes & Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 & MailBox REM 3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656